DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08 November 2019 and 31 December 2020 were filed, and their submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites the limitation "a detachment guide unit provided at both side surfaces of the cover body".  It is unclear which side surfaces the detachment guide is provided at as the cover body seems to have more than two side surfaces (top, bottom, or surfaces along the thickness to the cover body) from the given drawings/figures. Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2013/0164599). Hereinafter referred to as Kim.
Regarding claim 1, Kim discloses a terminal cover ([0042]), which covers a terminal of a battery pack (“100” Fig. 1, “battery module” [0042]) and is detachably mounted to the battery pack (Fig. 2), the terminal cover comprising:
a cover body (“110” [0042]) coupled to a pack case (via “120” Fig. 2) of the battery pack by hook coupling (via 115 of 112 Fig. 4A and Fig. 4B, [0056] “115 may include a hook edge 115a… may extend perpendicularly from the extending unit 112”); and

Regarding claim 2, Kim discloses all of the limitations for the terminal cover as set forth in claim 1 above, and wherein a hook (“coupling protrusion 115” [0050], Fig. 4B) is provided at one side of a bottom portion of the cover body (Fig. 4B) to be coupled to the pack case by hook coupling ([0056]), and
wherein the detachment guide unit is spaced apart from the hook by a predetermined distance (Fig. 4B) and is elastically deformed ([0057] to [0058] via reinforcing rib 116 that connects release 113 to extending unit 112, and 113 is pressed a plurality of times, reciprocating to attach and detach the terminal cover) by the pressing ([0058]) of the user to separate the hook from the pack case  ([0056] hook edge 115a extends from extending unit 112, which is moved outward when release 113 is pressed [0055]).
Regarding claim 3, Kim discloses all of the limitations for the terminal cover as set forth in claim 2 above, and wherein the detachment guide unit is formed integrally with the cover body (Fig. 4A).
Regarding claim 4
Regarding claim 6, Kim discloses all of the limitations for the terminal cover as set forth in claim 1 above, and further comprising:
an elastic spacer (“reinforcing rib 116” [0057]) provided at an inner surface of the cover body (Fig. 4B) and disposed between the inner surface of the cover body and the outer surface of the terminal when the terminal cover is mounted.
Regarding claim 7, Kim discloses a battery pack (Fig. 1) , comprising:
at least one terminal cover according to claim 1 (“110” Fig. 1);
at least one terminal covered by the terminal cover (“11” and “12” Fig. 2);
a battery module (“battery module 100” [0042]) electrically connected to the at least one terminal ([0042] via “connecting member 15”) ; and
a pack case configured to package the battery module (“housings 18 and 19” [0044], and “…further include the top plate 120” [0045]).
Regarding claim 8, Kim discloses all of the limitations for the battery pack as set forth in claim 7 above, and wherein the pack case has a hooking portion (“barrier rib 122” [0045]) coupled to the cover body by hook coupling (“110 may overlie at least parts of the barrier ribs 122 to be fastened to or coupled with the barrier rib 122” [0042]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0164599) as applied to claim 1 above, and further in view of Ikeda et al (US 2013/0062098). Hereinafter referred to as Ikeda.
Regarding claim 5, Kim discloses a terminal cover ([0042]), which covers a terminal of a battery pack (“100” Fig. 1, “battery module” [0042]) and is detachably mounted to the battery pack (“110” Fig. 1), the terminal cover comprising:
a cover body (“base unit 111” [0047]) coupled to a pack case (via “120” Fig. 2) of the battery pack by hook coupling ([0047]).
Kim does not disclose that the cover body is made of a flexible material that is elastically deformable.
	However, Ikeda discloses a terminal cover (“32” [0045], Fig. 2A and Fig. 2B) that covers a terminal of a battery pack (Fig. 1A and Fig. 1B) and is detachably mounted to the battery pack ([0044]). Ikeda also discloses that the terminal cover comprises of a cover body (“engaging portion 32L1” [0084]) that couples to a pack case of the battery pack by hook coupling ([0084] via “tapered boss 31L1”). Ikeda teaches that the terminal cover sits on the taper of the pack case 
	Therefore, it would have been obvious for a person of ordinary skill in the art to add a elastically deformable attribute to the cover body of the terminal cover of Kim in view of Ikeda in order to obtain a terminal cover that is able to engage with the pack case and maintain a closed state of the terminal cover.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721